 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                             CASE NO: 6:21-cv-01223

MOONA CHOI,

            Plaintiff,

vs.                                                      JURY TRIAL DEMANDED

THE UNITED STATES OF
AMERICA,

            Defendants.


                                      /


                                  COMPLAINT

      COMES NOW, MOONA CHOI (“CHOI”) Plaintiff herein, and by and

through undersigned counsel, hereby sues Defendants, THE UNITED STATES

OF AMERICA (“USA”), for grounds alleged as follows:

                                 JURISDICTION

      1.    This action is brought pursuant to the Federal Tort Claims Act (FTCA)

§1346(b) and §2671-2680, Title 28, United States Code.

      2.    On October 5th, 2020, Defendant received notice of Plaintiff’s

Administrative Claim with supporting documentation to the Tort Claims



                                          1
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 2 of 7 PageID 2




Coordinator for USPS. True and correct copies of the certified mail receipt showing

delivery to USPS Tort Claims Coordinator is attached hereto as Exhibit “A.”

      3.     Section 2675(a), Title 28, of the United States Code states:

             An action shall not be instituted upon a claim against the
             United States for money damages for injury or loss of property
             or personal injury or death caused by the negligent or wrongful
             act or omission of any employee of the Government while
             acting within the scope of his office or employment, unless the
             claimant shall have first presented the claim to the appropriate
             Federal agency and his claim shall have been finally denied by
             the agency in writing and sent by certified or registered mail.
             The failure of an agency to make final disposition of a claim
             within six months after it is filed shall, at the option of the
             claimant any time thereafter, be deemed a final denial of the
             claim for purposes of this section. The provisions of this
             subsection shall not apply to such claims as may be asserted
             under the Federal Rules of Civil Procedure by third party
             complaint, cross-claim, or counterclaim.

      4.     No response has been received within the six months allotted by the

above section of the United States Code. Therefore, the USPS has denied the claim.

      5.     Venue is properly within this District under 28 U.S.C. § 1402(b) as the

acts complained of occurred in the Middle District of Florida.

                                      PARTIES

     6.      At all times material hereto, the United States Postal Service (“USPS”)

was an agency of The United State of America (“USA”).




                                          2
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 3 of 7 PageID 3




      7.      At all times material hereto, Plaintiff, CHOI, was a resident of Brevard

County, Florida.

      8.      Defendant USA is an appropriate defendant under the Federal Tort

Claims Act.

     9.       Defendant USA can be served with Summons and Complaint herein

upon A. Brian Albritton, Esq., United States Attorney for the Middle District of

Florida, at 501 W. Church Street, Ste. 300, Orlando, FL 32805.

     10.      Plaintiff will send, contemporaneously with service of Complaint

herein upon Defendants USA, copies of Complaint and Summonses herein by

certified mail to the Attorney General pursuant to Federal Rule 4(i)(1)(B) and to the

Postmaster General pursuant to Federal Rule 4(i)(2).

                                       FACTS

      11.     On November 7, 2019, Plaintiff, CHOI, was operating a 2012

Volkswagon Jetta westbound on E. Melbourne Avenue in Brevard County, Florida

      12.     At the aforesaid time and place, Defendant, USA, owned a 1990

Grumman Van Postal Truck that was being operated by one of their employees,

Katelyne Renee Dye headed southbound on Hallwood Pl. in Brevard County, FL.




                                          3
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 4 of 7 PageID 4




       13.   The employee driver, Katelyne Renee Dye, was operating the vehicle

with the express consent, and at the direction of USPS, an Agency of Defendant,

USA.

       14.   At the aforesaid time and place, the vehicle operated by Katelyne

Renee Dye, employee of USPS, struck the right side of Plaintiff, CHOI’s, vehicle,

causing damage, and injury to Plaintiff, CHOI.

       15.   At all times material hereto, Katelyne Renee Dye, was an agent,

servant, and employee of Defendant, USPS, and was acting within the line, course

and scope of her employment.

       16.   At all relevant times, Defendant, USPS, was the owner of the 1990

Grumman Van being operated by Katelyne Renee Dye, with the express

permission and consent of USPS.

                STATUTORY BASIS OF LIABILITY AGAINST
                   THE UNITED STATES OF AMERICA




                                        4
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 5 of 7 PageID 5




      17.    This case is brought against the USA pursuant to 28 U.S.C. §2671 et

seq., commonly referred to as the Federal Tort Claims Act. Liability of USA is

predicated specifically on 28 U.S.C. §1346(b)(1) and 2674 because the personal

injuries and resulting damages that form the basis of this Complaint were

proximately caused by the negligence, wrongful acts and/or omissions of an

employee of USPS through its agency. This employee was acting within the course

and scope of her office or employment, under circumstances where USPS and

USA, if private persons, would be liable to the Plaintiff in the same manner and to

the same extent as a private individual under the laws of the State of Florida.

      18.    Pursuant to 28 U.S.C. §2675, the claims of Plaintiff, CHOI, were

presented to the appropriate agency of the Defendant, USA, on October 1, 2020,

and received by USPS on October 5, 2020. Defendant USA never responded within

the six month timeframe pursuant to 28 U.S.C. §2675(a).

                      FIRST CAUSE OF ACTION – NEGLIGENCE
                       (Against UNITED STATES OF AMERICA)

      19.    On November 7, 2019, Defendant USA’s agent, USPS, employed a

driver named Ms. Katelyne Renee Dye.




                                          5
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 6 of 7 PageID 6




       20.   On that date referenced above, Ms. Katelyne Renee Dye negligently

caused or contributed to the collision with Plaintiff, CHOI’s vehicle at the

intersection of E. Melbourne Avenue and Hallwood Pl. in Brevard County, Florida,

when she failed to yield the right of way to Plaintiff, CHOI.

       21.   Defendant, USA, is liable for the negligence of their employee driver,

Ms. Katelyne Renee Dye, pursuant to Florida’s Dangerous Instrumentality

Doctrine, and respondeat superior.

       22.   Defendant, USA, as employer and principal, is vicariously liable for

the negligence of Ms. Katelyne Renee Dye, the employee and agent of USPS and

USA.

       23.   As a direct and proximate result of the negligence of Ms. Katelyne

Renee Dye, for which Defendant, USA, is liable, Plaintiff, CHOI, suffered bodily

injury including a permanent injury to the body as a whole, pain and suffering of

both a physical and mental nature, disability, physical impairment, disfigurement,

mental anguish, inconvenience, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care and treatment, loss of earnings, loss of

ability to earn money and loss of ability to lead and enjoy a normal life. The losses

are permanent and continuing in nature within a reasonable degree of medical

probability and the Plaintiff will suffer these losses in the future.



                                            6
 Case 6:21-cv-01223-CEM-LRH Document 1 Filed 07/29/21 Page 7 of 7 PageID 7




       24.    As a further direct and proximate result of the negligence of Ms.

Katelyne Renee Dye, for which Defendant, USA, is liable, Plaintiff’s personal

property, including her vehicle and certain contents thereof, was lost, damaged or

destroyed, the value of which will be proven at the time of trial.

       WHEREFORE, for all of the foregoing reasons, Plaintiff, MOONA CHOI,

hereby demands judgment against Defendant, THE UNITED STATES OF

AMERICA, for all damages allowable by law, costs of this action and such other

relief as the Court deems meet and proper. Plaintiff demands trial by jury on all

issues triable as of right before a jury.

       RESPECTFULLY submitted this 29th day of July, 2021


                                                /s/ Ryan McCarville
                                                Ryan McCarville, Esq.
                                                FBN: 0117831
                                                Morgan & Morgan, P.A.
                                                940 S Harbor City Blvd
                                                Melbourne, FL 32901
                                                Telephone: (321) 327-6263
                                                Facsimile: (321) 327-6897
                                                Primary email: rmccarville@forthepeople.com
                                                Secondary email:
                                                mhutchinsonwilkins@forthepeople.com
                                                Attorney for Plaintiff




                                            7
